Citation Nr: 0714667	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied service 
connection for a bilateral hearing loss.

In March 2006, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's current bilateral hearing loss is related to 
service or was manifested within one year after his discharge 
from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, October 2002, May 2003, March 2006 and August 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for a bilateral hearing loss 
have not been met, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, supra 
in deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and examination reports and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The veteran contends that he suffers from hearing loss as a 
result of noise exposure in service.  He served as a canon 
crewman and ammunition specialist while in the Army.  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Sensorineural hearing loss 
is an organic disease of the nervous system.  Therefore, 
service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006). 

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's service medical records do not reflect a 
hearing loss or any ear problems. The results of an 
audiometric examination reflected on his August 1982 Report 
of Medical Examination while he was in the US Army Reserves 
service showed normal hearing, and the veteran did not report 
a hearing loss.  

The first post-service medical record showing a hearing loss 
is a June 2001 private medical record which shows that the 
veteran had a hearing loss with absent acoustic reflexes.  A 
July 2001 private physician's report reflects that the 
veteran had a moderate flat senorineural hearing loss in the 
right ear and a moderate flat mixed hearing loss in the left 
ear.  The physician noted that the veteran had been exposed 
to artillery while in the service, and to noise from 
lawnmowers while he was employed by the Madison School 
District after leaving service, but did not link the 
veteran's hearing loss to in-service or post-service noise 
exposure.  December 2001 VA medical records reflect that the 
veteran complained of a hearing loss which he began in 
service.  An October 2003 private physician acknowledged that 
the veteran had a long history of deafness, and opined that 
his noise exposure while in the military could possibly be 
the reason for his deafness as his problems seemed to begin 
at that time.  A November 2003 private medical report shows 
that the veteran reported that he had served in the military 
as a "tanker" in the Army and had noticed a decrease in his 
hearing since then.  An April 2005 audiometric examination 
report revealed that the veteran had a hearing loss under 
38 C.F.R. § 3.385.  However, the report did not link the 
hearing loss to service.  

An August 2006 VA audiological examination report reflected 
the veteran's statement that his hearing loss began seven 
years prior to the examination.  The diagnosis was that the 
veteran had a moderately severe to severe mixed bilateral 
hearing loss.  The examiner noted that the veteran had been 
exposed to artillery while in the service, and to noise from 
lawnmowers in his employment after leaving service, but did 
not link the veteran's hearing loss to in-service or post-
service noise exposure. 

An October 2006 VA audiological examination report reflects 
the examiner's opinion that the veteran had a bilateral 
relatively flat mixed hearing loss with a typical "carharts 
notch" at 2000Hz.  The examiner stated that she could not 
resolve this issue of whether there was a link between the 
veteran's current hearing loss and service without resorting 
to mere speculation.  She further stated that, due to the 
configuration of the veteran's hearing loss, consideration 
should be given to evaluation by an ear, nose and throat 
physician to rule out other possible causes of hearing loss, 
i.e. otosclerosis.  The examiner acknowledged that during 
entrance to and discharge from the military service, the 
veteran's prior hearing evaluations indicated hearing within 
normal limits, and that the veteran had reported to her that 
he experienced a relatively quiet lifestyle post-military 
service indicating no significant noise exposure.  

A December 2006 VA audiological examination report reflected 
the veteran's diagnosis of a predominantly flat sensory 
neural hearing loss in the moderate to moderately severe 
range, which was for the most part symmetrical.  The veteran 
had a few areas where there was some mixed component, 
predominantly in the lower frequencies.  He had an air bone 
gap of up to 20 decibels and in the mid frequencies these 
were closer to 10 decibels.  His speech recognition was 100 
percent on the right and 96 percent on the left.  The 
examiner opined that the veteran had a predominantly sensory 
neural hearing loss with a small mixed component.  The 
tympanic membranes clinically moved well, and there was no 
evidence of effusion or infection.  The examiner stated that, 
based on the veteran's claims file and the audiogram in 1982, 
two years after his discharge he had normal hearing and 
therefore he did not have evidence that the noise exposure 
began during the service.  The examiner concluded that it 
appeared to him that the bulk of the veteran's hearing loss 
which is sensory neural in nature is probably due to 
presbycusis, and that, given the predominantly flat nature of 
the audiogram with an excellent speech recognition scores, it 
does not appear that this is due to acoustic trauma.

The Board notes that the October 2003 medical examiner opined 
that the veteran's in-service noise exposure could possibly 
be the reason for his deafness as his problems seemed to 
begin at that time.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  There is no 
indication that the private physician who provided the 
October 2003 opinion reviewed the veteran's claims file but 
based his opinion on the veteran's self reported history.  
While it is noted that the veteran has reported receiving in-
service noise exposure, there is no record in the veteran's 
claims file that he was treated for or diagnosed with a 
hearing loss, either in service or within a year after 
leaving service.  The Board is not bound to accept medical 
opinions or conclusions which are based on a history supplied 
by the appellant, where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  In addition, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

The record contains a diagnosis of a bilateral hearing loss 
satisfying the requirements of 38 C.F.R. § 3.385; however, 
there is no competent medical evidence linking this disorder 
to service or showing that his hearing loss was manifested 
within one year following separation from service.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 
(Fed. Cir. 2003).  Thus, the preponderance of the medical 
evidence is against service connection for a bilateral 
hearing loss.  Accordingly, the service-connection claim for 
a bilateral hearing loss is denied.  

The veteran has claimed that his a bilateral hearing loss is 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


